       Case 2:20-cv-00302-MHT-JTA Document 4 Filed 06/10/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES McCONICO, JR.,       )
                           )
     Plaintiff,            )
                           )                      CIVIL ACTION NO.
     v.                    )                        2:20cv302-MHT
                           )                             (WO)
MARY COOK, Warden, et al., )
                           )
     Defendants.           )


                              OPINION AND ORDER

       This     lawsuit         is     before     the       court     on    the

recommendation of the United States Magistrate Judge

that     the    case     be    transferred      to    the    United    States

District       Court   for      the    Southern      District   of    Alabama

pursuant       to   28        U.S.C.    § 1404(a).           There    are    no

objections to the recommendation.                    After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.

       Accordingly, it is ORDERED as follows:

       (1) The magistrate judge's recommendation (doc. no.

3) is adopted.
    Case 2:20-cv-00302-MHT-JTA Document 4 Filed 06/10/20 Page 2 of 2



    (2) This case is transferred to the United States

District   Court    for   the    Southern       District   of    Alabama

pursuant to 28 U.S.C. § 1404(a).

    The    clerk    of    the    court     is    DIRECTED       to     take

appropriate steps to effect the transfer.

    This case is closed in this court.

    DONE, this the 10th day of June, 2020.

                              /s/ Myron H. Thompson
                           UNITED STATES DISTRICT JUDGE
